Citation Nr: 1043527	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for bilateral plantar fasciitis, status post-operative left 
plantar release with excision of retrocalcaneal spur with left 
heel paresthesias (bilateral foot disability), prior to November 
3, 2007, and greater than 20 percent for the period beginning 
November 3, 2007.

2.  Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.

3.  Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to January 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.  The Board notes that in February 2008, during the 
course of the appeal, a 20 percent disability rating was granted 
for the bilateral foot disability, effective November 3, 2007.  
However, as this is not a full grant of the benefit sought on 
appeal, and the Veteran has not expressed satisfaction with this 
decision, his appeal proceeds from the initial unfavorable rating 
decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran requested and was scheduled for a hearing before a 
member of the Board at the RO in September 2008.  However, as the 
Veteran failed to appear and has not requested that the hearing 
be rescheduled, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's claims must be remanded for further development.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Specifically, the Veteran was last afforded VA examinations in 
November 2007.  In a January 2008 report of contact from Veteran 
and in an October 2010 appellate brief from the Veteran's 
representative, it was asserted that his disabilities had 
increased in severity since the most recent VA examination.  
Further, the last treatment records in the claims file are dated 
in August 2004, approximately one year prior to receipt of the 
Veteran's claims, although he has reported continued treatment at 
each of the prior VA examinations.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (stating that VA must provide a new 
examination where a Veteran claims the disability is worse than 
when originally rated and the available evidence is too old to 
adequately evaluate the current severity); Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993) (stating that VA's duty to assist 
includes providing a thorough and contemporaneous medical 
examination, which takes into account prior medical evaluations 
and treatment); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding that a 23-month old examination was too remote in time to 
adequately support the denial an increased rating, and a 
contemporaneous examination should have been provided).

As such, the case must be remanded in order to request copies of 
any outstanding VA and private treatment records pertaining to the 
Veteran's low back disability, bilateral foot disability, and 
bilateral hearing loss.  Thereafter, the Veteran must be scheduled 
for a VA examination(s) to determine the current severity of his 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran 
to identify any providers who have treated 
him during the course of the appeal for 
any symptoms of his low back disability, 
bilateral foot disability, and/or 
bilateral hearing loss; and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-4142) 
for each non-VA provider.  After obtaining 
the necessary authorizations, request 
copies of all outstanding VA and private 
treatment records.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records.

2.  Thereafter, the RO/AMC shall schedule 
the Veteran for appropriate VA 
examinations to determine the current 
severity of his low back disability, 
bilateral foot disability, and bilateral 
hearing loss.  The entire claims file and 
a copy of this remand should be made 
available to the examiners for review, and 
such review should be noted in the 
examination reports.  All necessary tests 
and studies should be conducted, to 
include both musculoskeletal and 
neurological symptoms, as appropriate.  
The examiners should record and measure 
all symptoms and impairment or functional 
effects due to the claimed disabilities.  
The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disabilities, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

3.  The RO/AMC shall ensure that the 
foregoing development actions have been 
fully completed, and that no additional 
notification or development is required.  
If further action is required, it should 
be undertaken prior to any further 
adjudication of the claims.

4.  Thereafter, the RO/AMC shall 
readjudicate the increased rating claims 
based on all lay and medical evidence of 
record.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  Allow an appropriate 
period of time for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedures.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these claims 
as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

